 



CENTERPLATE, INC.
September 7, 2005
Mr. Paul MacPhail
241 Lumber Street
Hopkinton, MA 01748
Dear Paul:
     It is my pleasure to confirm the Board of Directors’ offer for you to join
Centerplate (the “Company”) as Chairman and Chief Executive Officer effective on
or before September 12, 2005.
     Your base salary will be $700,000 calculated on an annualized basis and
paid in bi-weekly installments, minus appropriate deductions. You will be
entitled to four (4) weeks of vacation in each annual period. You will
participate in the Company’s Annual Bonus Plan and the Long-Term Performance
Plan, the terms and conditions of which will be provided under separate cover
and were previously in place for the former CEO. You will be eligible for a
company-leased automobile in accordance with the Company’s automobile policy.
     You will have the option of enrolling in our health and welfare benefit
programs, effective October 1, 2005. We offer medical, dental and vision
insurance coverage, group life insurance, short term disability, long term
disability and supplemental life insurance. After one year of continuous
service, you will become eligible to enroll in the 401(k) retirement and savings
program in the first available enrollment period. You will receive information
explaining these programs and enrollment requirements directly from Human
Resources. As you know, in the ordinary course of business, pay and benefit
plans continue to evolve as business needs and laws change. To the extent it
becomes necessary or desirable to change any of the plans in which you
participate, such changes will apply to you as they do to other employees.
     The Company will pay your relocation costs associated with your move from
Hopkinton, Massachusetts to either Stamford, Connecticut or Spartanburg, South
Carolina. A relocation package will be provided under separate cover.
     In the event of a change of control (as defined below) that results in the
involuntary termination of your employment or the Company’s assignment of you,
without your consent, to a position, responsibilities or duties of a materially
lesser status or degree of responsibility than your position, responsibilities
or duties as of the date of your initial employment, you will be eligible for
severance in the amount of two years’ base salary, as determined by your base

 



--------------------------------------------------------------------------------



 



Mr. Paul MacPhail
September 7, 2005
Page 2
compensation at the time. A “change of control” shall be deemed to occur if:
(a) any “person” (as such term is used in Sections 3(a)(9) and 13(d)(3) of the
Securities Exchange Act of 1934) is or becomes the beneficial owner, directly or
indirectly, of securities of the Company representing 51% or more of the
combined voting power of the then outstanding securities of the Company; (b)
there is a change in the composition of a majority of the Board of Directors of
the Company within twelve months after any person is or becomes the beneficial
owner, directly or indirectly, of securities of the Company representing 25% of
the combined voting power of the then outstanding securities of the Company; or
(c) there is a sale of substantially all of the assets of the Company and/or its
operating subsidiaries.
     You agree that, during your employment by the Company and for two years
after the end of such employment, you shall not, without the prior consent of
the Company’s Board of Directors, directly or indirectly, (a) act as an officer,
partner, employee or equity-holder of any enterprise or business involved
primarily in providing food services in a manner similar to that provided by the
Company in those states within the United States in which the Company is, at the
time of termination of employment, conducting its business; or (b) hire, solicit
or encourage to leave the employ of the Company or any of its subsidiaries any
person who is then an employee of any of such companies. Nothing in this
paragraph shall prohibit you from acquiring or holding not more than five
percent (5%) of any class of publicly traded securities of any business. As used
herein, “food services” shall include the sale or provision of dining services
or vending services at stadiums, ballparks, convention centers, concert halls,
theaters, seaports, golf courses, arenas, race tracks, parks, bandstands or
other recreational venue customers.
     You acknowledge that you have acquired and will acquire information
respecting the business and affairs of the Company, its subsidiaries and
affiliates which is non-public, confidential and/or proprietary in nature
(“Confidential Information”). Accordingly, you shall keep confidential and not
disclose to any person or use (except as required in the conduct of the business
of the Company in the ordinary course and consistent with past practice) all
such Confidential Information, except as required by law (provided prior written
notice thereof is given by you to the Company) or with the Company’s written
consent, unless such information is known generally to the public or the trade
(through sources other than your unauthorized disclosure). Upon termination of
your employment for any reason, you shall deliver to the Company all
Confidential Information (in any form, including, but not limited to, electronic
media) in your possession or subject to your control that belongs to the
Company.
     It is understood that your employment with the Company is to be “at will”
and either you or the Company may terminate the employment relationship at any
time without cause. Your employment with the Company will also be subject to
completion of a satisfactory background check and of the Company’s current
employment forms.

-2-



--------------------------------------------------------------------------------



 



Mr. Paul MacPhail
September 7, 2005
Page 3
     If you agree with and accept the terms of this offer of at-will employment,
please confirm your acceptance by returning a signed copy of this letter to me.
On behalf of all of us at Centerplate, let me extend a warm welcome. We are
confident that your employment with Centerplate will prove mutually beneficial.

            Very truly yours,
CENTERPLATE, INC.
      By:   /s/ David Williams       Name:   David Williams        Title:  
Acting Chairman of the Board of Directors     

Agreed and accepted
this 7th day of September, 2005



/s/ Paul W. MacPhail
 
Paul W. MacPhail

-3-